Citation Nr: 1547063	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-27 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic arthritis with history of a fracture of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left knee disorder (originally claimed as a bilateral leg condition), to include as secondary to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1982 and from June 1983 to March 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In October 2012, the Veteran's attorney, at that time, requested a videoconference hearing before a Veterans Law Judge from the RO.  In April 2015, the Veteran's attorney testified at a hearing before the undersigned Veterans Law Judge at the RO.  The Veteran was not present for the hearing.  The Veteran's attorney reported that the Veteran agreed to allow his attorney present his arguments for him at the hearing and that he would be provided with a copy of the hearing transcript.  The Veteran was provided a copy of the hearing transcript in October 2015.  

During the hearing, the Veteran's attorney indicated that he would provide additional private medical evidence to support the Veteran's claims.  The record was held open for 60 days by the undersigned Veterans Law Judge; however, review of the claims file shows that additional evidence was not submitted.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment notes that are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain a current VA examination to determine the nature and severity of his right knee disability and to address the Veteran's claim of secondary service connection.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  During the Board hearing, the Veteran's attorney stated that the Veteran has indicated that his right knee symptoms have worsened since his March 2010 VA examination and that he had developed a left knee injury secondary to his right knee disability.  

Remand is also required for corrective VCAA notice as to the elements of secondary service connection.  

In addition, the Board notes that the most recent VA treatment notes associated with the record are dated in September 2012.  Therefore, on remand, the AOJ should obtain all outstanding VA treatment records with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter in connection with his claim of entitlement to secondary service connection for a left knee disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.

2.  Contact the Memphis VA Medical Center and obtain and associate with the virtual claims file all outstanding records of treatment, dated after September 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney. 
 
3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knee disorders.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his right knee disability and to address the Veteran's secondary service connection claim for his left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including the VA treatment records and the March 2010 VA examination report.  The examiner must provide an explanation for all opinions expressed.

The examiner must comment on the severity of the Veteran's service-connected right knee disabilities and report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees and the severity of any recurrent subluxation or lateral instability.  The examiner must also state whether the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, whether there has been the removal of semilunar cartilage, or if there is impairment of the tibia and fibula.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner must specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion. 

In addition, the examiner should discuss the effect of the Veteran's right knee disabilities on his occupational functioning and daily activities.

The examiner must also opine as to whether it is at least as likely as not that any diagnosed left knee disorder is caused or aggravated by the Veteran's service-connected right knee disability, to include as due to an altered gait.
 
5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




